PER CURIAM.
In this workers’ compensation case, we affirm the portion of the order of the judge of compensation claims determining that injuries arising out of claimant’s fall were compensable. See Little Caesar’s Pizza v. Ingersoll, 572 So.2d 8 (Fla. 1st DCA 1990) (when a claimant is injured while reasonably pursuing prescribed medical treatment for injuries received in an industrial accident such subsequent injuries remain within the chain of industrial causation). We also affirm that portion of the order which awarded payment of past medical expenses. However, we reverse the portion of the order directing that collateral sources be reimbursed for medical payments made by them. See Greynolds Park Manor v. George, 417 So.2d 990, 991 (Fla. 1st DCA 1982) (“collateral disputes as to reimbursement of outside entities not before the deputy commissioner are to be settled among the parties involved”).
AFFIRMED IN PART and REVERSED IN PART.
ERVIN, WOLF and WEBSTER, JJ„ CONCUR.